           Case 1:21-cv-02595-RA Document 11 Filed 08/16/21 Page 1 of 1

                                                                     USDC-SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 08-16-2021

 CRISTIAN SANCHEZ, on behalf of himself
 and all others similarly situated,
                                                                    21-CV-2595 (RA)
                                 Plaintiffs,
                                                                         ORDER
                         v.

 ALPHA MART HOLDINGS LLC,

                                 Defendant.
RONNIE ABRAMS, United States District Judge:

         On June 24, 2021, the Court granted Plaintiff’s request for an additional 30 days to obtain

a certificate of default and file a motion for default judgment. Dkt. 8. Plaintiff sought a certificate

of default but the Clerk of Court has not issued one, entering the following notation on the

docket on July 20, 2021:

         ***NOTICE TO ATTORNEY REGARDING DEFICIENT PROPOSED CLERK'S
         CERTIFICATE OF DEFAULT: Notice to Attorney Mizrahi, Joseph. RE-FILE
         Document No. 9 Proposed Clerk's Certificate of Default. The filing is deficient for
         the following reason(s): the proposed clerk's certificate of default lists the wrong
         filed date for the complaint; Wrong name of the person that was personally served.
         See Doc.# 6 not entry. Re-file the document using the event type Proposed Clerk's
         Certificate of Default found under the event list Proposed Orders - select the correct
         filer/filers - attach the correct PDF that - lists the correct filed date of the complaint,
         lists the correct name(s) of the party(ies) who was/were served, lists the correct date
         the party(ies) was/were served, lists the correct filed date of the proof of service.

Plaintiff has yet to take the steps described in the notice. He is directed to do so, and to file any

motion for default judgment, no later than September 16, 2021.

SO ORDERED.
Dated:      August 16, 2021
            New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge
